           Case 1:21-cr-00041-CJN Document 61-1 Filed 05/25/21 Page 1 of 4




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                    May 25, 2021

VIA EMAIL

Peter D. Greenspun, Esq.
Liza G. Yang, Esq.
Counsel for Cindy Fitchett                          Sarah Lockwood, Esq.
                                                    Terrence G. McGowan, Esq.
A. Eduardo Balarezo, Esq.                           Counsel for Terry Brown
Counsel for Michael Curzio
                                                    David Benowitz, Esq.
Cara Halverson, Esq.                                Serguel Akiti, Esq.
Counsel for Douglas Sweet                           Shawn Sukumar, Esq.
                                                    Rammy Barbari, Esq.
Sebastian Marks Norton, I                           Counsel for Bradley Rukstales
Counsel for Thomas Gallagher

       Re:      United States v. Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry Brown,
                Bradley Rukstales, and Thomas Gallagher, 21-CR-41 (CJN)

Dear Counsel:

       This supplements a prior preliminary-discovery letter, dated March 29, 2021, and
memorializes that the United States Attorney’s Office for the District of Columbia provided you
preliminary discovery comprising the following materials transmitted on the following dates:

       April 5, 2021, and April 8, 2021 (via USAfx to counsel for Sweet only)

       •     Video (.mp4 file) recovered from Fitchett’s phone in which Sweet is depicted
       •     Link to video in which Sweet is depicted: https://www.wtkr.com/news/mathews-co-
             man-arrested-during-capitol-riot-trump-asked-all-the-patriots-to-show-up-so-i-did
       •     Sweet’s video interview with FBI (2 .mp4 files)
    Case 1:21-cr-00041-CJN Document 61-1 Filed 05/25/21 Page 2 of 4




April 8, 2021 (via email to counsel for Curzio only)

•    FBI-302 related to Curzio’s noninterrogational statements made during arrest

April 8, 2021 (via email to counsel for Brown only)

•    FBI-302 related to Brown’s postarrest interview with FBI

April 12, 2021 (via USAfx to all counsel, following entry of protective order)

•    3 .mp4s of Capitol Police Surveillance Video (cameras 7164, 7167, and 7108)
     (HIGHLY SENSITIVE under Protective Order)
•    Video (.mp4 file) recovered from Fitchett’s phone in which Sweet is depicted

April 21, 2021 (via email to counsel for Curzio only)

•    FBI-302 related to interview with Capitol Police officer

May 10, 2021 (via USAfx to counsel for Curzio only)

•    Warrant return from Curzio’s Facebook account, comprising:
     o 1 .pdf of business records (815.6 KB)
     o 1 .pdf of return from account (60 MB)
     o 1 .zip file (1.1GB)

May 19, 2021 (via USAfx to counsel for Fitchett and Sweet only)

•    FBI video interview with Fitchett
•    FBI video interview with Sweet

May 19, 2021 (via email to counsel for Gallagher only)

•    FBI-302 related to arrest of Gallagher
•    FD-395 (advice of rights)

May 19, 2021 (via email to counsel for Curzio only)

•    Affidavit in support of Rule 41 search warrant in the Middle District of Florida for
     Curzio’s cellphone
•    Rule 41 search warrant and application in the Middle District of Florida for Curzio’s
     cellphone



                                         2
         Case 1:21-cr-00041-CJN Document 61-1 Filed 05/25/21 Page 3 of 4




       May 24 and 25, 2021 (via email to counsel for Rukstales only)

           •   FBI-302 related to Rukstales’s arrest and booking at the FBI’s Washington Field
               Office on January 11, 2021.
           •   2 links to CBS Chicago news story and video in which Rukstales made statements
               regarding entry into Capitol:
                    o https://chicago.cbslocal.com/2021/01/08/northwest-suburban-man-among-
                       13-facing-federal-charges-for-storming-u-s-capitol/
                    o https://www.youtube.com/watch?v=PvD2E3dl2oE

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let us know if there are any
categories of information that you believe are particularly relevant to your client.

        The preliminary discovery provided is unencrypted. Please contact us if you have any
issues accessing the information, and to confer regarding pretrial discovery as provided in Fed.
R. Crim. P. 16.1.

       Some of this material is subject to the terms of the Protective Order issued in this case.

       We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. We will provide timely disclosure if any such material
comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide information
about government witnesses prior to trial and in compliance with the court’s trial management
order.

        We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975).
We request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we
request that the defense provide the government with the appropriate written notice if the defense
plans to use one of the defenses referenced in those rules. Please provide any notice within the
period required by the Rules or allowed by the Court for the filing of any pretrial motions.



                                                 3
        Case 1:21-cr-00041-CJN Document 61-1 Filed 05/25/21 Page 4 of 4




       We will forward additional discovery as it becomes available. We expect you will
receive volume one of formal, Bates-stamped discovery in the coming weeks. If you have any
questions, please feel free to contact us.

                                                 Sincerely,


                                                 /s/ Seth Adam Meinero__________
                                                 SETH ADAM MEINERO
                                                 Trial Attorney
                                                 Detailee
                                                 United States Attorney’s Office for the
                                                      District of Columbia
                                                 Federal Major Crimes Section
                                                 555 4 th Street, N.W.
                                                 Washington, DC 20530
                                                 202-252-5847
                                                 Seth.Meinero@usdoj.gov

                                                 SUSAN LEHR
                                                 Assistant United States Attorney
                                                 Detailee
                                                 Nebraska Bar No. 19248
                                                 United States Attorney’s Office for the
                                                    District of Columbia
                                                 Federal Major Crimes Section
                                                 402-661-3715
                                                 Susan.Lehr@usdoj.gov




                                             4
